DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9, 10, 14-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Angersbach et al. (hereinafter Angersbach, US 4,583,028 A) in view of Richards et al. (hereinafter Richards, US 2013/0134918 A1) or vice versa.
For claim 1, Angersbach discloses a controller (Fig. 1 of Angersbach discloses a power stage 14, a voltage source 15, a position detector 16, driver stages 17-22, a monitoring circuit 30, a logic trigger circuit 31, a clock pulse generator and  modulator 32, a speed controller 33, a microprocessor control 34 and a speed detector 35 which altogether constitute a controller 14-22, 30-35 – see Angersbach, Fig. 1) for a permanent magnet electric rotating machine having a plurality of phase windings (Fig. 1 of Angersbach discloses the controller 14-22, 30-35 for a permanent magnet electric rotating machine 10 having a plurality of phase windings 11-13 – see Angersbach, Fig. 1, col. 2, lines 36-54 and col. 3, lines 9-28), wherein the controller comprises:
a control system (Fig. 1 of Angersbach discloses a power stage 14, a voltage source 15, a position detector 16, a monitoring circuit 30, a clock pulse generator and modulator 32, a speed controller 33, a microprocessor control 34 and a speed detector 35 which altogether constitute a control system 14-16, 30, 32-35 – see Angersbach, Fig. 1); and
a commutation circuit operative for controlling a commutation event, the commutation event being a timing of a current supplied to the phase windings in dependence upon an angular position of the permanent magnet electric rotating machine (Fig. 1 of Angersbach discloses driver stages 17-22 and a logic trigger circuit 31 which altogether constitute a controller 17-22 and 31  which altogether constitute a commutation circuit 17-22 and 31, wherein the commutation circuit is operative for controlling a commutation event, the commutation event being a timing of a current supplied to the phase windings 11-13 – see Angersbach, Figs. 1-2, col. 2, lines 36-66 and col. 3, lines 9-28),
wherein the control system is operative to supply a current to an individual of the phase windings (Figs. 1-3 of Angersbach disclose the control system 15 which is operative to supply a current to an individual of the phase windings 11-13 via the power stage 14 – see Angersbach, Figs. 1-3, col. 2, line 49 through col. 3, line 2). 
Angersbach discloses the current applied to an individual of the phase windings in a multiple current pulse event (see Angersbach, Figs. 3-4). Angersbach is silent for applying a single current pulse to the individual of the phase windings, the single current pulse event occurring within the commutation event, wherein the number of single current pulse events are less than the number of commutation events.

However, Richards discloses applying a single current pulse to the individual of the phase windings (Figs. 4 and 7b of Richards disclose applying a single current pulse to the individual of the phase windings 34 – see Richards, Figs. 4 and 7b, paragraph [0084]), the single current pulse event occurring within the commutation event, wherein the number of single current pulse events are less than the number of commutation events (Figs. 7a-7b of Richards disclose the single current pulse event as shown in Fig. 7b occurring within the commutation event as shown in Fig. 7a, wherein the number of single current pulse events are less than the number of commutation events  – see Richards, Figs. 7a-7b, paragraph [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Angersbach to include a single pulse event as teaching of Richards for purpose of reducing loss due to ON/OFF switches of the inverter. 
Angersbach in view of Richards disclose the control system is operative to supply a current to an individual of the phase windings in a single current pulse event (Figs. 1-3 of  Angersbach in view of Richards disclose Angerbach’s control system 15 which is operative to supply a current  to an individual of Angerbach’s phase windings 11-13 via Angebach’s power stage 14 in Richards’ single current pulse event (Richards, Fig. 7b) – see Angersbach, Figs. 1-3, col. 2, line 49 through col. 3, line 2 and Richards, Fig. 7b), the current pulse event occurring within the commutation event (Figs. 2-3 of Angersbach disclose the current pulse event 23-25 which is occurring within the commutation event A-C over period 360⁰; Fig. 7b of Richards discloses the single pulse event which is occurring within the commutation event as shown in Fig. 7a-- see Angersbach, Figs. 2-3, col. 2, lines 55-66; and see Richards, Figs. 7a-7b, paragraph [0084]), 
wherein the duration of the single current pulse event is less than the duration of the commutation event (Figs. 2-3 of Angersbach in view of Figs. 1a and 7a-7b of Richards disclose the duration of the Richards’ single current pulse event is less than the duration of Richards’ commutation event C1-C3 as shown in Fig. 7a -- see Richards, Figs. 1a and 7a-7b, paragraphs [0062] and [0084]. It is noted that the period (duration) = 1/ frequency) and the proportion of the commutation event for which the single current pulse is supplied to the individual of the phase windings is determined from a comparison of a desired speed and a current speed of the permanent magnet electric rotating machine (see Angersbach, Figs. 1-4, col. 2, line 55 through col. 3, line 26).
On the other hand, Richards discloses a controller (Fig. 3 of Richards discloses a controller – see Richards, Fig. 3, paragraph [0034]) for a permanent magnet electric rotating machine having a plurality of phase windings (Figs. 1b and 3 of Richards disclose a controller for a permanent magnet electric rotating machine 20/84 having a plurality of phase windings 34 – see Richards, Figs. 1b and 3, paragraphs [0059]-[0060] and [0066]), wherein the controller comprises:
a control system (Richards discloses a control system 80– see Richards, paragraph [0066]); and
a commutation circuit (Fig. 3 of Richards discloses a commutation circuit 110) operative for controlling a commutation event, the commutation event being a timing of a current supplied to the phase windings in dependence upon an angular position of the permanent magnet electric rotating machine (see Richards, Figs. 1a and 3, paragraphs [0058], [0062], [0065] - [0071] and [0081]).
wherein the control system is operative to supply a current to an individual of the phase windings in a single current pulse event (Figs. 3-4 and 7b of  Richards disclose the control system 80 which is operative to supply a current  iu, iv or iw to an individual of the phase windings of the motor 84  in a single current pulse event (Richards, Fig. 7b) – see Richards, Figs. 3-4, 7b, paragraph [0084]), the single current pulse event occurring within the commutation event (Figs. 7a-7b of Richards disclose the single pulse event as shown in Fig. 7b which is occurring within the commutation event as shown in Fig. 7a-- see Richards, Figs. 7a-7b, paragraph [0084]), 
wherein the number of single current pulse events are less than the number of commutation events such that current is supplied to the phase windings during only some of the commutation events (see Richards, Figs. 3 and 7a-7b, paragraphs [0067]-[0069] and [0084]. It is noted that Richards does not specifically disclose the current supplied to the phase windings during only some of the commutation events. However, Fig. 3 of Richards discloses the duty cycle 92 which controls current supplied to the phase windings of the motor 84, wherein the duty cycle is calculated based on the difference between the motor speed 98 and Speed Target 96 and the calculated duty cycle is carried out by proportional integral control 88, 90. Speak differently, control system of Richards can generate the current supplied to the phase windings during only some of the commutation events via Duty Cycle 90. Furthermore, calculated duty cycle of Richards is similar as calculated duty cycle of instant invention. Thus, Richards is obvious to disclose current supplied to the phase windings during only some of the commutation events. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Richards to include limitation “the number of single current pulse events are less than the number of commutation events such that current is supplied to the phase windings during only some of the commutation events” for purpose of controlling speed of motor accurately and efficiently); and
wherein the duration of the single current pulse event is less than the duration of the commutation event (Fig. 7b of Richards discloses the duration of the single current pulse event as shown in Fig. 7b is less than the duration of the commutation event C1-C3 as shown in Fig. 7a – see Richard, Fig. 1a, 7a-7b, paragraphs [0062] and [0084]. It is noted that the period (duration) = 1/ frequency).
Richards does not disclose the proportion of the commutation event for which the current pulse is supplied to the individual of the phase windings is determined from a comparison of a desired speed and a current speed of the permanent magnet electric rotating.
However, Angersbach discloses the proportion of the commutation event for which the current pulse is supplied to the individual of the phase windings is determined from a comparison of a desired speed and a current speed of the permanent magnet electric rotating (see Angersbach, Figs. 1-4, col. 2, line 5 through col. 3, line 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Richards to incorporate teaching of Angersbach for purpose of operating the motor control system at optimal efficiency.
For claims 5 and 14, Angersbach in view of Richards disclose all limitations as applied to claim 1 above. Angersbach discloses the commutation circuit which is silent for comprising a commutation feedback loop supplying a current pulse to a given phase winding when the amplitude of a sensed back EMF for the corresponding phase winding is greater than a back EMF sensed in respect of the other ones of the plurality of phase windings. However, Richards discloses a controller (Fig. 3 of Richards discloses a controller 80 -- see Richards, title and abstract, Fig. 3, paragraph [0066], lines 1-4) which is similar as the controller of Angersbach. The controller of Richards comprises a communication circuit (Fig. 3 of Richards discloses the controller 80 which comprises a commutation circuit constituted by two proportional integral (PI) feedback control loops 88, 90, a duty cycle 92, a regulator 94, a saturation check 100, a F/V converter 102, a communication pattern 110 and Filter 112), wherein the communication circuit comprises a commutation feedback loop (Fig. 3 of Richards discloses a commutation feedback loop comprising inner feedback loop 88 and outer loop 90 (See Richards, paragraphs [0068]-[0069]). Furthermore, the commutation feedback loop of Richards comprises combination of components 110, 112 and 114 – see Richards, Fig. 3, paragraph [0074]) supplying a current pulse to a given phase winding when the amplitude of a sensed back EMF for the corresponding phase winding is greater than a back EMF sensed in respect of the other ones of the plurality of phase windings (see Richards, Fig. 3, paragraphs [0032], [0065]-[0069] and [0073]-[0074]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Angersbach to incorporate teaching of Richards for purpose of controlling the motor system accurately.
For claims 6 and 15, Angersbach in view of Richards disclose the controller of claim 5, wherein the commutation feedback loop comprises a filter for filtering the sensed back EMF (Fig. 3 of Richards discloses the commutation feedback loop which comprises a filter 112 for filtering the sensed back EMF), the filter introducing a phase shift to the sensed back EMF to synchronise the current pulse event and the angular position signal (see Richards, Figs. 3, 5C and 6, paragraphs [0032]-[0033], [0040], [0071]-[0074]).
For claim 7, Angersbach in view of Richards disclose the controller of claim 1, wherein the commutation circuit comprises one or more sensors to measure a position or a speed of the permanent magnet electric rotating machine (Fig. 1 of Angersbach discloses the commutation circuit 14, 16-22, 30-35 which comprises sensors 16 and 35 to measure a position or a speed of the permanent magnet electric rotating machine 10 – see Angersbach, Fig. 1, col. 2, lines 43-47 and col. 3, lines 22-26).
For claims 9 and 18, Angersbach in view of Richards disclose all limitations as applied to claim 1 above. 
Angersbach discloses the commutation circuit which is silent for being operationally independent of the control system. 
However, Richards discloses a controller (Fig. 3 of Richards discloses a controller 80 -- see Richards, title and abstract, Fig. 3, paragraph [0066], lines 1-4) which is similar as the controller of Angersbach. The controller of Richards comprises a communication circuit (Fig. 3 of Richards discloses the controller 80 which comprises a commutation circuit constituted by two proportional integral (PI) feedback control loops 88, 90, a duty cycle 92, a regulator 94, a saturation check 100, a F/V converter 102, a communication pattern 110 and Filter 112), wherein the communication circuit is operationally independent of the control system (see Richards, Fig. 3, paragraphs [0029], [0034] and [0040], lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Angersbach to incorporate teaching of Richards for purpose of improving the motor control system.
For claim 10, Angersbach discloses a permanent magnet electric rotating machine (Fig. 1 of Angersbach discloses a permanent magnet electric motor 10,  a power stage 14, a voltage source 15, a position detector 16, driver stages 17-22, a monitoring circuit 30, a logic trigger circuit 31, a clock pulse generator and pulse width modulation 32, a speed controller 33, a microprocessor control 34 and a speed detector 35 and  which altogether constitute a permanent magnet electric rotating machine – see Angersbach, Fig. 1, col. 2, line 36 through col. 3, line 36), comprising: 
Angersbach discloses the permanent magnet generator electric rotating machine comprising:
a plurality of phase windings (Fig. 1 of Angersbach discloses a controller 14-22, 30-35 for a permanent magnet electric rotating machine 10 having a plurality of phase windings 11-13 – see Angersbach, Fig. 1, col. 2, lines 36-54 and col. 3, lines 9-28); 
a control system (Fig. 1 of Angersbach discloses a control system 15); and
a commutation circuit operative for controlling a commutation event, the commutation event being a timing of a current drawn from the phase windings in dependence upon an angular position of the permanent magnet electric rotating machine (Fig. 1 of Angersbach discloses a power stage 14, a position detector 16, driver stages 17-22, a monitoring circuit 30, a logic trigger circuit 31, a clock pulse generator and  pulse width modulation 32, a speed controller 33, a microprocessor control 34 and a speed detector 35 which altogether constitute a controller 14-22, 30-35  which altogether constitute a commutation circuit 14, 16-22, 30-35, wherein the commutation circuit is operative for controlling a commutation event, the commutation event being a timing of a current drawn from the phase windings in dependence upon an angular position of the permanent magnet electric rotating machine 10 – see Angersbach, Figs. 1-2, col. 2, lines 36-66 and col. 3, lines 9-28),
wherein the control system is operative to draw a current from an individual of the phase windings in a current pulse event (Fig. 1 of Angersbach discloses the control system 15 which is draw a current from an individual of the phase windings 11-13 via the power stage 14 in a current pulse event A, B or C – see Angersbach, Fig. 1, col. 2, lines 49-54).
Angersbach discloses the control system is operative to draw a current from an individual of the phase windings in a multiple current pulse event (see Angersbach, Figs. 3-4). Angersbach discloses the control system which is silent for being operative to draw a current from an individual of the phase windings in a single current pulse event, the single current pulse event occurring within the commutation event, wherein the number of single current pulse events are less than the number of commutation events.
However, Richards discloses the control system which is operative to draw a current from an individual of the phase windings in a single current pulse event (Figs. 4 and 7b of Richards disclose discloses the control system which is operative to draw a current from an individual of the phase windings 34 in a single current pulse event  – see Richards, Figs. 4 and 7b, paragraph [0084]), the single current pulse event occurring within the commutation event, wherein the number of single current pulse events are less than the number of commutation events (Figs. 7a-7b of Richards disclose the single current pulse event as shown in Fig. 7b occurring within the commutation event as shown in Fig. 7a, wherein the number of single current pulse events are less than the number of commutation events  – see Richards, Figs. 7a-7b, paragraph [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Angersbach to include a single pulse event as teaching of Richards for purpose of reducing loss due to ON/OFF switches of the inverter. 
Angersbach in view of Richards disclose the control system is operative to supply a current to an individual of the phase windings in a single current pulse event (Figs. 1-3 of  Angersbach in view of Richards disclose Angerbach’s control system 15 which is operative to supply a current  to an individual of Angerbach’s phase windings 11-13 via Angebach’s power stage 14 in Richards’ single current pulse event (Richards, Fig. 7b) – see Angersbach, Figs. 1-3, col. 2, line 49 through col. 3, line 2 and Richards, Fig. 7b), the current pulse event occurring within the commutation event (Figs. 2-3 of Angersbach disclose the current pulse event 23-25 which is occurring within the commutation event A-C over period 360⁰; Fig. 7b of Richards discloses the single pulse event which is occurring within the commutation event as shown in Fig. 7a-- see Angersbach, Figs. 2-3, col. 2, lines 55-66; and see Richards, Figs. 7a-7b, paragraph [0084]), 
wherein the duration of the single current pulse event is less than the duration of the commutation event (Figs. 2-3 of Angersbach in view of Figs. 1a and 7a-7b of Richards disclose the duration of the Richard’s single current pulse event is less than the duration of Richard’s commutation event C1-C3 as shown in Fig. 7a -- see Richards, Figs. 1a and 7a-7b, paragraphs [0062] and [0084]. It is noted that the period (duration) = 1/ frequency) and the proportion of the commutation event for which the single current pulse event is drawn from the individual of the phase windings is determined from a comparison of a desired speed and a current speed of the permanent magnet electric rotating machine (see Angersbach, Figs. 1-4, col. 2, line 55 through col. 3, line 26).
On the other hand, Richards discloses a permanent magnet electric rotating machine (Fig. 3 of Richards discloses a permanent magnet electric rotating machine – see Richards, Fig. 3, paragraph [0034]. It is note that the motor 84 in Fig. 3 of Richards is a permanent magnet electric motor as shown in Fig. 1 b, paragraph [0059], lines 1-3) for a permanent magnet electric rotating machine having a plurality of phase windings (Figs. 1b and 3 of Richards disclose a controller for a permanent magnet electric rotating machine 20/84 having a plurality of phase windings 34 – see Richards, Figs. 1b and 3, paragraphs [0059]-[0060] and [0066]), wherein the controller comprises:
a control system (Richards discloses a control system 80– see Richards, paragraph [0066]); and
a commutation circuit (Fig. 3 of Richards discloses a commutation circuit 110) operative for controlling a commutation event, the commutation event being a timing of a current supplied to the phase windings in dependence upon an angular position of the permanent magnet electric rotating machine (see Richards, Figs. 1a and 3, paragraphs [0058], [0062], [0065] - [0071] and [0081]).
wherein the control system is operative to draw a current from an individual of the phase windings in a single current pulse event (Figs. 1b, 3-4 and 7b of  Richards disclose the control system 80 which is operative to draw a current  iu, iv or iw from an individual of the phase windings 34 of the motor 84  in a single current pulse event (Richards, Fig. 7b) – see Richards, Figs. 1b, 3-4, 7b, paragraph [0084]), the single current pulse event occurring within the commutation event (Figs. 7a-7b of Richards disclose the single pulse event as shown in Fig. 7b which is occurring within the commutation event as shown in Fig. 7a-- see Richards, Figs. 7a-7b, paragraph [0084]), 
wherein the number of single current pulse events are less than the number of commutation events such that current is supplied to the phase windings during only some of the commutation events (see Richards, Figs. 3 and 7a-7b, paragraphs [0067]-[0069] and [0084]. It is noted that Richards does not specifically disclose the current supplied to the phase windings during only some of the commutation events. However, Fig. 3 of Richards discloses the duty cycle 92 which controls current supplied to the phase windings of the motor 84, wherein the duty cycle is calculated based on the difference between the motor speed 98 and Speed Target 96 and the calculated duty cycle is carried out by proportional integral control 88, 90. Speak differently, control system of Richards can generate the current supplied to the phase windings during only some of the commutation events via Duty Cycle 92. Furthermore, calculated duty cycle of Richards is similar as calculated duty cycle of instant invention. Thus, Richards is obvious to disclose current supplied to the phase windings during only some of the commutation events. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Richards to include limitation “the number of single current pulse events are less than the number of commutation events such that current is supplied to the phase windings during only some of the commutation events” for purpose of controlling speed of motor accurately and efficiently); and
wherein the duration of the single current pulse event is less than the duration of the commutation event (Fig. 7b of Richards discloses the duration of the single current pulse event as shown in Fig. 7b is less than the duration of the commutation event C1-C3 as shown in Fig. 7a – see Richard, Fig. 1a, 7a-7b, paragraphs [0062] and [0084]. It is noted that the period (duration) = 1/ frequency).
Richards does not disclose the proportion of the commutation event for which the current pulse is supplied to the individual of the phase windings is determined from a comparison of a desired speed and a current speed of the permanent magnet electric rotating.
However, Angersbach discloses the proportion of the commutation event for which the current pulse is supplied to the individual of the phase windings is determined from a comparison of a desired speed and a current speed of the permanent magnet electric rotating (see Angersbach, Figs. 1-4, col. 2, line 5 through col. 3, line 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Richards to incorporate teaching of Angersbach for purpose of operating the motor control system at optimal efficiency.
For claim 16, Angersbach in view of Richards disclose the permanent magnet electric rotating machine of claim 10, wherein the commutation circuit comprises one or more sensors to measure a position or a speed of the permanent magnet generator (Fig. 1 of Angersbach discloses the commutation circuit 14, 16-22, 30-35 which comprises sensors 16 and 35 to measure a position or a speed of the permanent magnet electric rotating machine 10 – see Angersbach, Fig. 1, col. 2, lines 43-47 and col. 3, lines 22-26).
For claim 19, Richards in view of Angersbach disclose a forced induction system for an internal combustion engine with a crankshaft (see Richards, paragraphs [0037]), the system comprising:
a compressor for increasing the pressure of gas into the engine (see Richards, paragraphs [0037]);
a turbine arranged to be driven by engine exhaust gas (see Richards, paragraphs [0037]);
a generator arranged to be driven by the turbine (see Richards, paragraphs [0037]); and
a permanent magnet motor arranged to drive the compressor (see Richards, paragraphs [0037]); and
the controller according to claim 1 (Angersbach in view of Richards disclose the controller – see explanation in claim 1 above), wherein the generator and motor are electrically connected and whereby the compressor is driven at least in part by an output torque of the turbine via the electrical connection (see Richards, paragraphs [0037]).
For claim 20, Richards in view of Angersbach disclose the forced induction system of claim 19, wherein the turbine is mechanically decoupled from the compressor (see Richards, paragraphs [0037], lines 9-13).
For claim 21, Richards in view of Angersbach disclose the controller of claim 1, wherein the permanent magnet electric rotating machine is a generator subjected to an external mechanical torque (see Richards, paragraphs [0037]-[0038] and [0058]), and wherein the controller comprises an IGBT module (Fig. 3 or Richards discloses a controller 80 which comprises an IGBT module 114 – see Ricahrds, Fig. 3, paragraphs [0066] and [0074]) to commutate the generator dependent on a duty cycle calculated based on a measurement of the external mechanical torque (see Richards, paragraphs [0037]-[0039] and [0086]-0089]).
For claim 22, Angersbach in view of Richards disclose all limitations as applied to claim 10 above. 
Angersbach discloses the permanent magnet electric rotating machine which is not a generator subject to an external mechanical torque and wherein the controller comprises an IGBT module to commutate the generator dependent on a duty cycle calculated based on a measurement of the external mechanical torque. 
However, Richards discloses the permanent magnet electric rotating machine which is a generator subject to an external mechanical torque (see Richards, paragraphs [0037]-[0038] and [0058]), and wherein the controller comprises an IGBT module (Fig. 3 or Richards discloses a controller 80 which comprises an IGBT module 114 – see Ricahrds, Fig. 3, paragraphs [0066] and [0074]) to commutate the generator dependent on a duty cycle calculated based on a measurement of the external mechanical torque (see Richards, paragraphs [0037]-[0039] and [0086]-0089]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Angersbach to incorporate teaching of Richards for purpose of operating the motor control system at optimal efficiency.
Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive. 
Applicant’s argument:

In Remarks, page 8, lines 24-26, the applicant argues that “Richards is silent for at least the claimed element “wherein the number of single current pulse events are less than the number of commutation events such that current is supplied to the phase windings during only some of the commutation events”.
Examiner’s response:
As explanation in claims 1 and 10 above, Fig. 3 of Richards discloses the duty cycle 92 which controls current supplied to the phase windings of the motor 84, wherein the duty cycle is calculated based on the difference between the motor speed 98 and Speed Target 96 and the calculated duty cycle is carried out by proportional integral control 88, 90. Speak differently, control system of Richards can generate the current supplied to the phase windings during only some of the commutation events via Duty Cycle. Furthermore, calculated duty cycle of Richards is similar as calculated duty cycle of instant invention. Thus, Richards is obvious to disclose current supplied to the phase windings during only some of the commutation events. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846